Exhibit 4.2 THE SHERIDAN GROUP, INC. $150,000,000 12.5% Senior Secured Notes due 2014 REGISTRATION RIGHTS AGREEMENT April 15, 2011 JEFFERIES & COMPANY, INC. 520 Madison Avenue New York, New York10022 Ladies and Gentlemen: The Sheridan Group, Inc., a Maryland corporation (the “Issuer”), is issuing and selling to Jefferies & Company, Inc. (the “Initial Purchaser”), upon the terms set forth in a purchase agreement, dated as of April 8, 2011 by and among the Issuer, the subsidiary guarantors named therein and the Initial Purchaser (the “Purchase Agreement”), $150,000,000 aggregate principal amount at maturity of the Issuer’s 12.5% Senior Secured Notes due 2014, Series A, including the Guarantees (as defined below) endorsed thereon (the “Notes”). As an inducement to the Initial Purchaser to enter into the Purchase Agreement, the Issuer and each of the Guaran­tors jointly and severally agrees with the Initial Purchaser, for the benefit of the holders of the Securities (including, without limitation, the Initial Purchaser), as follows: 1. Definitions. Capitalized terms used herein without definition shall have their respective meanings set forth in the Purchase Agreement.As used in this Agree­ment, the following terms shall have the following meanings: Advice:See the last paragraph of Section 5. Agreement:This Registration Rights Agreement. Applicable Period:See Section 2(f). 1 Base Interest: The interest that would otherwise accrue on the Notes under the terms thereof and the Indenture, without giving effect to the provisions of this Agreement. Business Day:Any day, other than a Saturday, a Sunday or a day on which banking institutions in the City of New York or at a place of payment are authorized or obligated by law, regulation or executive order to be closed. Closing Date:April 15, 2011. controlling person:See Section 7(a). Collateral Agreements: Shall have the meaning set forth in the Indenture. DTC:See Section 5(i). Effectiveness Date:The 240th day following the Closing Date; provided, however, that if the Effectiveness Date would otherwise fall on a day that is not a Business Day, then the Effectiveness Date shall be the next succeeding Business Day. Effectiveness Period:See Section 3(a). Event:See Section 4(a). Event Date:See Section 4(a). Exchange Act:The Securities Exchange Act of 1934, as amended, and the rules and regulations of the SEC promulgated thereunder. Exchange Offer:See Section 2(a). Exchange Offer Registration Statement:See Section 2(a). Exchange Securities:The 12.5% Senior Secured Notes due 2014, Series B, of the Issuer, including the guarantees endorsed or to be endorsed thereon, identical in all respects to the Notes and the Guarantees, except (i) that such securities shall have been registered pursuant to an effective registration statement under the Securities Act, (ii) that such securities shall not contain a restrictive legend thereon, (iii) that such securities shall not contain provisions relating to the accrual or payment of the Liquidated Damages Amount and (iv) as described in the first sentence of Section 2(e). 2 Filing Date:The 90th day following the Closing Date; provided, however, that if the Filing Date would otherwise fall on a day that is not a Business Day, then the Filing Date shall be the next succeeding Business Day. FINRA: The Financial Industry Regulatory Authority Guarantees:The full and unconditional guarantee, on a senior secured basis by the Guarantors, as to payment of principal, interest, premium, if any, and the Liquidated Damages Amount, if any, with respect to the Notes. Guarantors:The entities which have executed Guarantees pursuant to the Indenture. Holder:Each Person in whose name a Registrable Security is registered in the register of the Notes. Holder Indemnified Parties:See Section 7(a). indemnified party:See Section 7(c). indemnifying parties:See Section 7(c). Indenture:The Indenture, dated as of the date hereof, by and among the Issuer, the Guarantors and The Bank of New York Mellon Trust Company, N.A., as trustee, pursuant to which the Notes are being issued, as amended or supplemented from time to time, in accordance with the terms thereof. Initial Shelf Registration:See Section 3(a). Liquidated Damages Amount:With respect to any Event, in addition to the Base Interest, an amount equal to a per annum rate of 0.25% for the first 90-day period immediately following the applicable Event Date, a per annum rate of 0.50% for the second 90-day period following the applicable Event Date, 0.75% for the third 90-day period following the applicable Event Date and a per annum rate of 1.0% thereafter, which shall accrue per $1,000 principal amount of Registrable Securities. Losses:See Section 7(a). Maximum Contribution Amount:See Section 7(d). Participating Broker-Dealer:See Section 2(f). Person:An individual, trustee, corporation, limited liability company, partnership, limited liability partnership, joint stock company, joint venture, trust, unincorporated organization or association, government or any agency or political subdivision thereof, union, business association, firm or other entity. 3 Private Exchange:See Section 2(g). Private Exchange Securities:See Section 2(g). Prospectus:The prospectus included in a Registration Statement at the time that such Registration Statement is declared effective (including, without limitation, a prospectus that discloses information previously omitted from a pro­spectus filed as part of an effective registration statement in reliance upon Rule 430A under the Securities Act), as amended or supplemented by any prospectus supple­ment with respect to the terms of the offering of any portion of the Registrable Securities covered by such Registration Statement, and all other amendments and supplements to the Prospectus, including post-effective amendments, and all material incorporated by reference or deemed to be incorporated by reference in such Prospectus. Registrable Securities:Any Securities that may not be sold without restriction under federal or state securities law; provided, that for the avoidance of doubt, a Security shall cease to be a Registrable Security when (v) such Registrable Security has been held by the Initial Purchaser or any of its affiliates (within the meaning of the Securities Act) at any time at or after the Exchange Offer, (w) a Registration Statement (other than, with respect to any Exchange Security as to which Section 2(i)(v)(B) hereof is applicable, the Exchange Offer Registration Statement) covering such Security has been declared effective by the SEC and such Security has been disposed of in accordance with such effective Registration Statement, (x) in the case of a Note, such Note has been exchanged pursuant to the Exchange Offer for an Exchange Security or Exchange Securities that may be resold without restriction under state and federal securities laws, (y) such Security ceases to be outstanding for purposes of the Indenture or (z) such Security has been sold in compliance with Rule 144 under the Securities Act. Registration Statement:Any registration statement of the Issuer and the Guarantors filed with the SEC under the Securities Act that covers any of the Registrable Securities and that is filed pursuant to the provisions of this Agreement, including the Prospectus included therein, all amendments and supplements to such registration statement and Prospectus (including post-effective amendments), all exhibits thereto and all material incorporated by reference or deemed to be incorporated by reference therein. Rule 144:Rule 144 under the Securities Act, as such rule may be amended from time to time, or any similar rule (other than Rule 144A) or regulation hereafter adopted by the SEC. 4 Rule 144A:Rule 144A under the Securities Act, as such rule may be amended from time to time, or any similar rule (other than Rule 144) or regulation hereafter adopted by the SEC. Rule 415:Rule 415 under the Securities Act, as such rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the SEC. SEC:The Securities and Exchange Commission. Securities:The Notes, the Private Exchange Securities and the Exchange Securities, collectively. Securities Act:The Securities Act of 1933, as amended, and the rules and regulations of the SEC promulgated thereunder. Shelf Effectiveness Date:With respect to a Shelf Registration, the 90th day after the filing of such Shelf Registration; provided, however, that if the Shelf Effectiveness Date would otherwise fall on a day that is not a Business Day, then the Shelf Effectiveness Date shall be the next succeeding Business Day. Shelf Filing Date:With respect to a Shelf Registration, the 60th day following (i) in the case of an Initial Shelf Registration, delivery of the Shelf Notice triggering the obligation to file such Initial Shelf Registration, and (ii) in the case of a Subsequent Shelf Registration, the cessation of effectiveness of the prior Shelf Registration; provided, however, that if the Shelf Filing Date would otherwise fall on a day that is not a Business Day, then the Shelf Filing Date shall be the next succeeding Business Day. Shelf Notice:See Section 2(i). Shelf Registration:The Initial Shelf Registration and any Subse­quent Shelf Registration. Special Counsel:Counsel chosen by the Holders of a majority in aggregate principal amount of Registrable Securities. Subsequent Shelf Registration:See Section 3(b). TIA:The Trust Indenture Act of 1939, as amended. 5 Trustee:The trustee under the Indenture and, if any, the trustee under any indenture governing the Exchange Securities or the Private Exchange Securities. Underwritten Registration or Underwritten Offering:A registra­tion in which securities of the Issuer are sold to an underwriter for reoffering to the public. 2. Exchange Offer. (a)Unless applicable law, a policy of the SEC or interpretations of the staff of the SEC would not permit the consummation of the Exchange Offer, the Issuer and the Guarantors shall: (i) prepare and file with the SEC promptly after the date hereof, but in no event later than the Filing Date, a registration statement (the “Exchange Offer Registration Statement”) on an appropriate form under the Securities Act with respect to a proposed offer (the “Exchange Offer”) to the Holders who are not prohibited by law or a policy of the SEC from participating in the Exchange Offer to issue and deliver to such Holders, in exchange for the Notes, a like aggregate principal amount of Exchange Securities; (ii)use their respective reasonable best efforts to cause the Ex­change Offer Registration Statement to become effective under the Securities Act as promptly as practicable after the filing thereof, but in no event later than the Effectiveness Date; (iii)use their respective reasonable best efforts to keep the Exchange Offer Registration Statement effective until the consummation of the Exchange Offer pursuant to its terms; and (iv)use their respective reasonable best efforts to commence the Exchange Offer and, on or prior to 30 days after the Exchange Offer Registration Statement is declared effective, consum­mate the Exchange Offer and issue Exchange Securities in exchange for all Notes validly tendered and not validly withdrawn prior thereto in the Exchange Offer. The Exchange Offer shall not be subject to any conditions, other than that (i) the Exchange Offer does not violate applicable law or any applicable interpretation of the staff of the SEC and (ii) no action or proceeding shall have been instituted in any court or by any governmental agency which might materially impair the ability of the Issuer and the Guarantors to proceed with the Exchange Offer. If applicable law, a policy of the SEC or interpretations of the staff of the SEC would not permit the consummation of the Exchange Offer prior to the Effectiveness Date, the Issuer and the Guarantors shall deliver a Shelf Notice pursuant to Section 2(i) and file an Initial Shelf Registration pursuant to Section 3. 6 (b)The Exchange Securities shall be issued under the Indenture or a trust indenture that is identical to the Indenture (other than such changes as are necessary to comply with any requirements of the SEC to effect or maintain the qualification thereof under the TIA) and shall be entitled to the benefits of such indenture and the Collateral Agreements. (c)In connection with the Exchange Offer, the Issuer and the Guarantors shall: (i) mail, or cause to be mailed, to each Holder a copy of the Prospectus forming part of the Exchange Offer Registration Statement, together with an appropriate letter of transmittal that is an exhibit to the Exchange Offer Registration Statement, and any related documents; (ii)use their respective reasonable best efforts to keep the Exchange Offer open for not less than 30 days after the date notice thereof is mailed to the Holders (or longer if required by applicable law); (iii)utilize the services of a depositary for the Exchange Offer with an address in the Borough of Manhattan, The City of New York, which may be the Trustee or an affiliate thereof; (iv)permit Holders to withdraw tendered Notes at any time prior to the close of business, New York time, on the last Business Day on which the Exchange Offer shall remain open; and (v)otherwise comply in all material respects with all applicable laws. (d)As soon as practicable after the close of the Exchange Offer, the Issuer and the Guarantors shall: (i) subject to clauses (ii), (iii) and (v) of Section 2(i), accept for exchange all Notes validly tendered and not validly withdrawn pursuant to the Exchange Offer; (ii)deliver to the Trustee for cancellation all Notes so accepted for exchange; and 7 (iii)cause the Trustee promptly to authenticate and deliver to each Holder, Exchange Securities equal in aggregate principal amount to the Notes of such Holder so accepted for exchange; provided, that, in the case of any Notes held in global form by a depositary, authentication and delivery to such depositary of one or more replacement Exchange Securities in global form in an equivalent principal amount thereto for the account of such Holders in accordance with the Indenture shall satisfy such authentication and delivery requirement. (e)Interest on each Exchange Security and each Private Exchange Security will accrue from the last interest payment date on which interest was paid on the Notes surrendered in exchange therefor or, if no interest has been paid on the Notes, from the date of original issue of the Notes.Each Exchange Security and each Private Exchange Security shall bear interest at the rate set forth thereon; provided, that interest with respect to the period prior to the issuance thereof shall accrue at the rate or rates borne by the Notes surrendered in exchange therefor from time to time during such period. (f)The Issuer and the Guarantors shall include within the Prospectus contained in the Exchange Offer Registration Statement a section entitled “Plan of Distribution,” containing a summary statement of the positions taken or policies made by the staff of the SEC with respect to the potential “underwriter” status of any broker-dealer that is the beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of Exchange Securities received by such broker-dealer in the Ex­change Offer (a “Participating Broker-Dealer”).Such “Plan of Distribution” section shall also allow, to the extent and in the manner permitted by applicable policies and regulations of the SEC, the use of the Prospectus by all Persons subject to the prospectus delivery requirements of the Securities Act, including (without limitation), to the extent so permitted, all Participating Brokers-Dealers, and include a statement describing the manner in which Participating Broker-Dealers may resell the Exchange Securities.The Issuer and the Guarantors shall use their respective reasonable best efforts to keep the Exchange Offer Registration Statement continuously effective and to amend and supplement the Prospectus contained therein, in order to permit such Prospectus to be lawfully delivered by all Persons subject to the prospectus delivery requirement of the Securities Act for the shorter of: (i) such period of time as such Persons must comply with such requirements in order to resell the Exchange Securities and (ii) the period ending when all Registrable Securities covered by the Exchange Offer Registration Statement have been sold pursuant thereto (the “Applicable Period”). (g)If, prior to consummation of the Exchange Offer, the Initial Purchaser holds any Notes, the Issuer and the Guarantors shall, upon the request of the Initial Purchaser, simultaneously with the delivery of the Exchange Securities in the Exchange Offer, issue (pursuant to the same indenture as the Exchange Securities and subject to transfer restrictions thereon) and deliver to the Initial Purchaser, in exchange for the Notes held by the Initial Purchaser (the “Private Exchange”), a like principal amount of debt securities of the Issuer, including guarantees endorsed thereon, that are identical in all material respects to the Exchange Securities (the “Private Exchange Securities”), except for the existence of transfer restrictions thereon.If required by DTC or CUSIP, the Private Exchange Securities may bear a different CUSIP number than the Exchange Securities.For the avoidance of doubt, from and after the Exchange Offer, the Initial Purchaser agrees that, without the prior written consent of the Issuer, neither it nor any of its affiliates will hold any Notes at any time for its or any of their own respective accounts. 8 (h)Unless applicable law, a policy of the SEC or interpretations of the staff of the SEC would not permit, the Issuer and the Guarantors shall require each Holder as a condition to participation in the Exchange Offer to represent in writing to the Issuer and the Guarantors that, at the time of the consum­mation of the Exchange Offer:(i) any Exchange Securities received by such Holder in the Exchange Offer will be acquired in the ordinary course of its business; (ii) at the time of the commencement and at the time of consummation of the Exchange Offer, such Holder has not entered into any arrangement or understanding with any Person to partici­pate in the distribution of the Exchange Securities within the meaning of the Securi­ties Act or resale of the Exchange Securities in violation of the Securities Act; (iii) if such Holder is not a broker-dealer, it is not engaged in and does not intend to engage in, the distribution of the Exchange Securities; (iv) if such Holder is a Participating Broker-Dealer, it will deliver a prospectus, as required by law, in connection with any resale of such Exchange Securities; and (v) such Holder is not an affiliate (as defined in Rule 405 of the Securities Act) of the Issuer or if such Holder is an affiliate of the Issuer, it will comply with the registration and prospectus delivery requirements of the Securities Act to the extent applicable to it. (i)If:(i) prior to the consummation of the Exchange Offer, the Issuer or the Holders of a majority in aggregate principal amount of Registrable Securities determines in its or their reasonable judgment that (A) the Exchange Securities would not in general, upon receipt, be tradeable by the Holders thereof without restriction under the Securities Act and the Exchange Act and without material restrictions under applicable Blue Sky or state securities laws, or (B) the interests of the Holders under this Agreement, taken as a whole, would be materially adversely affected by the consummation of the Exchange Offer; (ii) applicable law, a policy of the SEC or interpretations of the staff of the SEC would not permit the consummation of the Exchange Offer prior to the Effectiveness Date; (iii) [reserved]; (iv) the Exchange Offer is not consummated within 270 days of the Closing Date for any reason; or (v) in the case of (A) any Holder prohibited by law or SEC policy from participating in the Exchange Offer, (B) any Holder participating in the Exchange Offer that receives Exchange Securities that may not be sold without restriction under state and federal securities laws (other than due solely to the status of such Holder as an affiliate of the Issuer within the meaning of the Securities Act) or (C) any broker-dealer that holds Notes acquired directly from the Issuer or any of their respective affiliates (excluding, in the case of each of (A) through (C), any Holder that is the Initial Purchaser or any of its affiliates (within the meaning of the Securities Act)) and, in each such case contemplated by this clause (v), such Holder notifies the Issuer and the Guarantors within 45 days of consummation of the Exchange Offer, then the Issuer shall promptly (and in any event within five Business Days) deliver to the Holders (or in the case of an occurrence of any event described in clause (v) of this Section 2(i), to any such Holder) and the Trustee notice thereof (the “Shelf Notice”) and shall as promptly as practicable thereafter (but in no event later than the Shelf Filing Date) file an Initial Shelf Registration pursuant to Section 3. 9 3. Shelf Registration. If a Shelf Notice is required to be delivered pursuant to clause (i), (ii) or (iv) of Section 2(i), then this Section 3 shall apply to all Registrable Securities.Otherwise, upon consummation of the Exchange Offer in accordance with Section 2, the provisions of this Section 3 shall apply solely with respect to (i) Notes held by any Holder thereof not permitted to participate in the Exchange Offer, (ii) Notes held by any broker-dealer that acquired such Notes directly from the Issuer or any of their respective affiliates, and (iii) Exchange Securities that are not freely tradeable (excluding, in the case of (i) through (iii), any Holder that is the Initial Purchaser or any of its affiliates (within the meaning of the Securities Act)), in each case, as contemplated by clause (v) of Section 2(i), provided that the relevant Holder has duly notified the Issuer and the Guarantors within 45 days of consummation of the Exchange Offer as required by clause (v) of Section 2(i). (a)Initial Shelf Registration.The Issuer and the Guarantors shall prepare and file with the SEC a Registration Statement for an offering to be made on a continuous basis pursuant to Rule 415 covering all of the Registrable Securities covered under the first paragraph of this Section 3 (the “Initial Shelf Registration”).The Issuer and the Guarantors shall file with the SEC the Initial Shelf Registration as promptly as practicable following the occurrence of the event described in Section 2(i) which triggered such filing obligation, but in no event later than the Shelf Filing Date.The Initial Shelf Registration shall be on Form S-1 or another appropriate form permitting registration of such Registrable Securities for resale by such Holders in the manner or manners designated by them (including, without limitation, one or more underwritten offerings).The Issuer and the Guarantors (i) shall not permit any securities other than the Registrable Securities to be included in any Shelf Registra­tion, and (ii) shall use their respective reasonable best efforts to cause the Initial Shelf Registration to become or be declared effective under the Securities Act as promptly as practicable after the filing thereof (but in no event later than the Shelf Effectiveness Date) and to keep the Initial Shelf Registration continuously effective under the Securities Act until the date that is 24 months after the date it becomes or is declared effective (subject to extension pursuant to the last paragraph of Section 5) (the “Effectiveness Period”), or such shorter period ending when (i) all Registrable Securities covered by the Initial Shelf Registration have been sold in the manner set forth and as contemplated in the Initial Shelf Registration, or (ii) a Subsequent Shelf Registration covering all of the Registrable Securities covered by and not sold under the Initial Shelf Registration or an earlier Subsequent Shelf Registration becomes or has been declared effective under the Securities Act, or (iii) there cease to be any outstanding Registrable Securities. 10 (b)Subsequent Shelf Registrations.If any Shelf Registration ceases to be effective for any reason at any time during the Effectiveness Period (other than because of the sale of all of the Registrable Securities registered thereunder), the Issuer and the Guarantors shall use their respective reasonable best efforts to obtain the prompt withdrawal of any order suspending the effectiveness thereof, and in any event shall within 30 days of such cessation of effectiveness file an amendment to the Shelf Registration in a manner reasonably expected to obtain the withdrawal of the order suspending the effectiveness thereof, or file an additional “shelf” Registra­tion Statement pursuant to Rule 415 covering all of the Registrable Securities (a “Subsequent Shelf Registration”).If a Subsequent Shelf Registration is filed, the Issuer and the Guarantors shall use their respective reasonable best efforts to cause the Subsequent Shelf Registration to become or be declared effective as promptly as practicable after such filing and to keep such Subsequent Shelf Registration continuously effective for a period equal to the number of days in the Effectiveness Period less the aggregate number of days during which the Initial Shelf Registration, and any previously filed Subsequent Shelf Registration, was previously effective. (c)Provision of Information.The Issuer and the Guarantors may require each selling Holder of Registrable Securities as to which any registration is being effected (including, without limitation, any Shelf Registration) to furnish to the Issuer and the Guarantors in writing such information regarding such selling Holder and the distribution of such Registrable Securities as the Issuer or the Guarantors may, from time to time, reasonably request, including the information specified in Item 507 or Item 508 of Regulation S-K, as applicable, under the Securities Act and any other information regarding such selling Holder and the distribution of such Registrable Securities required, in the opinion of counsel to the Issuer and the Guarantors, under the securities laws to be included in the Registration Statement (the “SEC Required Information”).The Issuer and the Guarantors may exclude from any registration of Registrable Securities (including, without limitation, any Shelf Registration) the Registrable Securities of any selling Holder who fails to furnish to the Issuer, within 20 days after receipt of a written request therefor, the SEC Required Information.No such selling Holder shall be entitled to liquidated damages pursuant to Section 4 unless and until such selling Holder shall have provided the SEC Required Information.Each Holder whose Registrable Securities are to be included in a Shelf Registration Statement agrees to promptly furnish to the Issuer and the Guarantors all additional information required to be disclosed in order to make the information previously furnished to the Issuer and the Guarantors by such Holder not materially misleading. 11 4. Liquidated Damages. (a)The Issuer and the Guarantors acknowledge and agree that the Holders will suffer damages, and that it would not be feasible to ascertain the extent of such damages with precision, if the Issuer and the Guarantors fail to fulfill their respective material obligations under Sections 2 and 3 hereof.Accordingly, the Issuer and the Guarantors jointly and severally agree to pay liquidated damages to each Holder under the circumstances and to the extent set forth below: (i) if the Exchange Offer Registration Statement has not been filed with the SEC on or prior to the Filing Date; (ii)if the Exchange Offer Registration Statement is not declared effective by the SEC on or prior to the Effectiveness Date; or (iii)if obligated to commence the Exchange Offer pursuant to this Agreement, if the Issuer and the Guarantors have not exchanged Exchange Securities for all Notes validly tendered in accordance with the terms of the Ex­change Offer within 30 days after the date on which the Exchange Offer Registration Statement is declared effective by the SEC; (iv)if obligated to file an Initial Shelf Registration and the Issuer and the Guarantors fail to file such Initial Shelf Registration with the SEC on or prior to Shelf Filing Date; (v)if an Initial Shelf Registration is filed and such Initial Shelf Registration is not declared effective on or prior to the Shelf Effectiveness Date; or (vi)if a Shelf Registration is filed and declared effective by the SEC but thereafter shall either be withdrawn by the Issuer and the Guarantors or shall become subject to an effective stop order issued pursuant to Section 8(d) of the Securities Act suspending the effectiveness of such Registration Statement without being succeeded within 30 days by a Subsequent Shelf Registration filed and declared effective; 12 (each of the foregoing an “Event,” and the date on which the Event occurs being referred to herein as an “Event Date”). Upon the occurrence of any Event, the Issuer shall pay, or cause to be paid (and the Guarantors hereby guarantee the payment of), in addition to amounts otherwise due under the Indenture and the Registrable Securities, as liquidated damages, and not as a penalty, to each Holder on an interest payment date an amount equal to the Liquidated Damages Amount per $1,000 principal amount of Registrable Securities held by such Holder, it being understood that the Issuer and the Guarantors shall in no event be required to pay the Liquidated Damages Amount for more than one Event at any given time; provided, that such liquidated damages will, in each case, cease to accrue (subject to the occurrence of another Event) on the date on which all Events have been cured.An Event under clause (i) above shall be cured on the date that the Exchange Offer Registration Statement (or, if an Initial Shelf Registration is required to be filed pursuant to clause (i) or (ii) of Section 2(i), the date that such Initial Shelf Registration) is filed with the SEC; an Event under clause (ii) above shall be cured on the date that the Exchange Offer Registration Statement (or, if an Initial Shelf Registration is required to be filed pursuant to clause (i) or (ii) of Section 2(i), the date that such Initial Shelf Registration) is declared effective by the SEC; an Event under clause (iii) above shall be cured on the earlier of the date (A) the Exchange Offer is consummated with respect to all Notes validly tendered and not validly withdrawn or (B) the Issuer delivers a Shelf Notice to the Holders and the Trustee pursuant to clause (i) or (ii) of Section 2(i); an Event under clause (iv) above shall be cured on the date that such Initial Shelf Registration is filed with the SEC; an Event under clause (v) above shall be cured on the date that such Initial Shelf Registration is declared effective by the SEC; and an Event under clause (vi) above shall be cured on the earlier of (1) the date on which the applicable Shelf Registration is no longer subject to an order suspending the effectiveness thereof or proceedings relating thereto or (2) a new Subsequent Shelf Registration is declared effective. (b)The Issuer shall notify the Trustee within five Business Days after each Event Date.The Issuer shall pay the liquidated damages due on the Registrable Securities by depositing with the Trustee, in trust, for the benefit of the Holders thereof, by 12:00 noon, New York City time, on or before the applicable semi-annual interest payment date for the Registrable Securities, immediately available funds in sums sufficient to pay the liquidated damages then due.The liquidated damages amount due shall be payable in the same manner as interest payments on the Notes on each interest payment date to the record Holder entitled to receive the interest payment to be made on such date as set forth in the Indenture. 13 5. Registration Procedures. In connection with the registration of any Registrable Securities pursuant to Sections 2 or 3, the Issuer and the Guarantors shall effect such registrations to permit the sale of such Registrable Securities in accordance with the intended method or methods of disposition thereof, and pursuant thereto the Issuer and the Guarantors shall: (a)Prepare and file with the SEC, as promptly as practicable after the date hereof but in any event on or prior to the Filing Date, with respect to an Exchange Offer Registration Statement, and on or prior to the Shelf Filing Date, with respect to a Shelf Registration, as prescribed by Sections 2 and 3, respectively, and use their respective reasonable best efforts to cause each such Registration Statement to become effective and remain continuously effective as provided in this Agreement; provided, that if (i) such filing is pursuant to Section 3 or (ii) a Prospectus contained in an Exchange Offer Registration Statement filed pursuant to Section 2 is required to be delivered under the Securities Act by any Participating Broker-Dealer who seeks to sell Exchange Securities during the Applicable Period, before filing any Registration Statement or Prospectus or any amendments or supplements thereto, (A) the Issuer and the Guarantors shall notify the Holders of the Registrable Securities covered by such Registration Statement, their Special Counsel (if the Issuer and the Guarantors have been informed of the identity of such Special Counsel), each Participating Broker-Dealer, the managing underwriters, if any, and their counsel (if the Issuer and the Guarantors have been informed of the identity of such counsel) of such filing at least five Business Days (or as promptly as practicable in the case of any amendment or supplement) prior to making such filing, (B) if requested, the Issuer and the Guarantors shall furnish to and afford the Holders of the Registrable Securities covered by such Registration Statement, their Special Counsel, each Participating Broker-Dealer, the managing underwriters, if any, and their counsel a reasonable opportunity to review, and shall make available for inspection by such Persons, copies of all such docu­ments (including copies of any documents to be incorporated by reference therein and all exhibits thereto) proposed to be filed and such financial and other information and books and records of the Issuer and the Guarantors, as shall be reasonably necessary, in the opinion of Special Counsel and the respective counsels to such Participating Broker-Dealers and underwriters, to conduct a reasonable due diligence investigation within the meaning of the Securities Act, and (C) the Issuer and the Guarantors shall use their respective reasonable best efforts to cause the members, managers, officers, directors and employees of the Issuer and the Guarantors, and counsel and independent certified public accountants of the Issuer and the Guarantors, to respond to such inquiries, as shall be reasonably necessary, in the opinion of Special Counsel and the respective counsels to such Participating Broker-Dealers and underwriters, to conduct a reasonable due diligence investigation within the meaning of the Securities Act.The Issuer and the Guarantors may require each Holder, and each of such Holder’s agents and representatives, to agree to keep confidential any non-public information relating to the Issuer and the Guarantors received by such Holder or such agent or representative and not to disclose such information (other than to an affiliate or prospective purchaser who agrees to respect the confidentiality provisions of this Section 5(a)) until such information has been made generally available to the public unless the release of such information is required by law or necessary to respond to inquiries of regulatory authorities.The Issuer and the Guarantors shall use their respective reasonable best efforts to reflect in each such Registration Statement or Prospectus or any amendments or supplements thereto when filed with the SEC, such comments as the Holders of a majority in aggregate principal amount of the Registrable Securities covered by such Registration Statement, their Special Counsel, each Participating Broker-Dealer, the managing underwriters, if any, and their counsel shall reasonably request in writing on a timely basis. 14 (b)Provide an indenture trustee for the Registrable Securities or the Exchange Securities, as the case may be, and cause the Indenture (or other indenture relating to the Registrable Securities) to be qualified under the TIA not later than the effective date of the first Registration Statement; in connection therewith, use their respective reasonable best efforts to effect such changes to such indenture as may be required for such indenture to be so qualified in accordance with the terms of the TIA; and execute, and use their respective reasonable best efforts to cause such trustee to execute, all documents as may be required to effect such changes, and all other forms and documents required to be filed with the SEC to enable such indenture to be so qualified in a timely manner. (c)Prepare and file with the SEC such pre-effective amendments and post-effective amendments to the Registration Statement as may be necessary in order to cause the Registration Statement to become effective and to keep such Registration Statement continuously effective for the time periods required hereby; cause the related Prospectus to be supplemented by any Prospectus supplement required by applicable law, and as so supplemented to be filed pursuant to Rule 424 (or any similar provisions then in force) under the Securities Act, and comply fully with Rules 424, 430A (if information was omitted from the prospectus in reliance thereon) and 462, as applicable, under the Securities Act in a timely manner; and comply in all material respects with the provisions of the Securities Act and the Exchange Act applicable thereto with respect to the disposition of all securities covered by such Registration Statement, as so amended, or in such Prospectus, as so supplemented, in accordance with the intended methods of distribu­tion set forth in such Registration Statement, as so amended, and such Prospectus, as so supplemented. (d)Furnish to such selling Holders and Participating Broker-Dealers who so request in writing (i) upon the Issuer’s and the Guarantors’ receipt, a copy of the order of the SEC declaring such Registration Statement and any post-effective amendment thereto effective, (ii) such reasonable number of copies of such Registration State­ment and of each amendment and supplement thereto (in each case including any documents incorporated therein by reference and all exhibits (including exhibits incorporated by reference) to such Registration Statement and each such amendment and supplement) and (iii) such reasonable number of copies of the Prospectus included in such Registration Statement (including each preliminary prospectus and each supplement thereto), and such reasonable number of copies of the final Prospectus as filed by the Issuer and the Guarantors pursuant to Rule 424(b) under the Securities Act, in conformity with the requirements of the Securities Act.The Issuer and the Guarantors hereby consent, subject to the terms of this Agreement, to the use of the Prospectus by each of the selling Holders of Registrable Securities and by each such Participating Broker-Dealer, as the case may be, and the underwriters or agents, if any, and dealers (if any), in connection with the offering and sale of the Registrable Securities covered by, or the sale by Participating Broker-Dealers of the Exchange Securities pursuant to, such Prospectus and any amendment or supplement thereto. 15 (e)If (A) a Shelf Registration is filed pursuant to Section 3 or (B) a Prospectus contained in an Exchange Offer Registration Statement filed pursuant to Section 2 is required to be delivered under the Securities Act by any Participating Broker-Dealer who seeks to sell Exchange Securities during the Applicable Period, notify the selling Holders of Registrable Securities, their Special Counsel (if the Issuer and the Guarantors have been informed of the identity of such Special Counsel), each such Participating Broker-Dealer (from whom the Issuer and the Guarantors have received prior notice that it will be a Participating Broker-Dealer in the Exchange Offer) and the managing underwriters, if any, promptly (but in any event within three Business Days), and, if requested by such Person, confirm such notice in writing, (i) when a Prospectus or any Prospectus supplement or Registration Statement or post-effective amendment has been filed, and, with respect to a Regis­tration Statement or any post-effective amendment, when the same has become effective under the Securities Act, (ii) of the issuance by the SEC of any stop order suspending the effectiveness of a Registration Statement or of any order preventing or suspending the use of any Prospectus or the initiation of any proceedings for that purpose, (iii) if, at any time when a Prospectus is required by the Securities Act to be delivered in connection with sales of the Registrable Securities, the representations and warranties of the Issuer and the Guarantors contained in any agreement (includ­ing any underwriting agreement) contemplated by Section 5(n) below cease to be true and correct in any material respect, (iv) of the receipt by the Issuer or any of the Guarantors of any notification with respect to the suspension of the qualification or exemption from qualification of a Registration Statement or any of the Registrable Securities or the Exchange Securities to be sold by any Participating Broker-Dealer for offer or sale in any jurisdiction, or the initiation or threatening of any proceeding for such purpose, (v) of the happening of any event that makes any statement made in such Registration Statement or related Prospectus or any docu­ment incorporated or deemed to be incorporated therein by reference to be untrue in any material respect or that requires the making of any additions to or changes in such Registration Statement, Prospectus or documents so that it will not contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein (in the case of a Prospectus, in light of the circum­stances under which such statements were made) not misleading, (vi) of the Issuer’s and the Guarantors’ reasonable determination that a post-effective amendment to a Registration Statement or a supplement to the Prospectus would be appropriate and (vii) of any request by the SEC for amendments to the Registration Statement or supplements to the Prospectus or for additional information relating thereto. 16 (f)Use their respective reasonable best efforts to register or qualify, and, if applicable, to cooperate with the selling Holders of Registrable Securities, the underwriters, if any, and their respective counsel in connection with the registration or qualification (or exemption from such registration or qualification) of, Registrable Securities to be included in a Registration Statement for offer and sale under the securities or Blue Sky laws of such jurisdictions within the United States as any selling Holder, Participating Broker-Dealer or the managing underwriters reasonably request in writing; and, if Exchange Securities held by Participating Broker-Dealers or Registrable Securities are offered other than through an Underwritten Offering, the Issuer and the Guarantors shall cause their respective counsel to perform Blue Sky investigations and file registrations and qualifications required to be filed pursuant to this Section 5(f) at the expense of the Issuer and the Guarantors as provided in Section 6 hereof; keep each such registration or qualification (or exemption therefrom) effective during the period such Registration Statement is required to be kept effective and do any and all other acts or things necessary or advisable to enable the disposition in such jurisdictions of the Exchange Securities held by Participating Broker-Dealers or the Registrable Securities covered by the applicable Registration Statement; provided, however, that none of the Issuer or the Guarantors shall be required to (i) register or qualify generally to do business in any jurisdiction where it is not then so qualified, (ii) take any action that would subject it to general service of process in any jurisdiction where it is not then so subject or (iii) take any action that would subject it to general taxation in respect of doing business in any such jurisdiction where it is not then so subject. (g)Use their respective reasonable best efforts to prevent the issuance of any order suspending the effectiveness of a Registration Statement or preventing or suspending the use of a Prospectus or suspending the qualification (or exemption from qualification) of any of the Exchange Securities to be sold by any Participating Broker-Dealer or Registrable Securities for sale in any jurisdiction, and, if any such order is issued, use their respective reasonable best efforts to obtain the with­drawal or lifting of any such order at the earliest possible time. 17 (h)If (i) a Shelf Registration is filed pursuant to Section 3 or (ii) a Prospectus contained in an Exchange Offer Registration Statement filed pursuant to Section 2 is required to be delivered under the Securities Act by any Participating Broker-Dealer who seeks to sell Exchange Securities during the Applicable Period, and if requested by the managing underwriters, if any, such Participating Broker-Dealer or the Holders of a majority in aggregate principal amount of the Registrable Securities, (A) promptly incorporate in a Prospectus supplement or post-effective amendment such information as the managing underwriters, if any, or such Holders reasonably request to be included therein as required to comply with any applicable law and (B) make all required filings of such Prospectus supplement or such post-effective amendment as soon as practicable after the Issuer and the Guarantors have received notification of such matters required by applicable law to be incorporated in such Prospectus supplement or post-effective amendment. (i)If (i) a Shelf Registration is filed pursuant to Section 3 or (ii) a Prospectus contained in an Exchange Offer Registration Statement filed pursuant to Section 2 is required to be delivered under the Securities Act by any Participating Broker-Dealer who seeks to sell Exchange Securities during the Applicable Period,cooperate with the selling Holders, such Participating Broker-Dealer and the manag­ing underwriters, if any, to facilitate the timely preparation and delivery of certifi­cates representing Registrable Securities to be sold, which certificates shall not bear any restrictive legends and shall be in a form eligible for deposit with The Deposi­tory Trust Company (“DTC”); and enable such Registrable Securities to be in such denominations (consistent with the terms of the Indenture) and registered in such names as the managing underwriters, if any, such Participating Broker-Dealer or the Holders may request in writing. (j)If (i) a Shelf Registration is filed pursuant to Section 3 or (ii) a Prospectus contained in an Exchange Offer Registration Statement filed pursuant to Section 2 is required to be delivered under the Securities Act by any Participating Broker-Dealer who seeks to sell Exchange Securities during the Applicable Period, upon the occurrence of any event contemplated by Section 5(e)(v) or 5(e)(vi), as promptly as practicable prepare and file with the SEC a post-effective amendment to the Registration Statement, a supplement to the related Prospectus or a supplement or amendment to any such document incorporated or deemed to be incorporated therein by reference, or file any other required document so that, as thereafter delivered to the purchasers of the Registrable Securities being sold thereunder or to the purchas­ers of the Exchange Securities to whom such Prospectus will be delivered by a Participating Broker-Dealer, such Prospectus will not contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or neces­sary to make the statements therein, in light of the circumstances under which they were made, not misleading. 18 (k)Use their respective reasonable best efforts to (a) if the Registrable Securities covered by a Registration Statement were previously rated, confirm that such ratings will apply to the Exchange Securities covered by such Registration Statement or (b) if the Registrable Securities were not previously rated, cause the Registrable Securities covered by a Registration Statement to be rated with the appropriate rating agencies, if appropriate, and if so requested by the Holders of a majority in aggregate principal amount of Registrable Securities covered by such Registration Statement or the managing underwriters, if any. (l)Prior to the effective date of the first Registration Statement relating to the Registrable Securities, (i) provide the applicable trustee with printed certificates for the Registrable Securities in a form eligible for deposit with DTC and (ii) provide a CUSIP number for each of the Registrable Securities. (m)If a Shelf Registration is filed pursuant to Section 3, enter into such agreements (including an underwriting agreement in form, scope and substance as is customary in Underwritten Offerings of debt securities similar to the Notes) and take all such other actions in connection therewith as may be reasonably requested in writing by the managing underwriters, if any, or the Holders of a majority in aggregate principal amount of Registrable Securities being sold in order to expedite or facilitate the registration or the disposi­tion of such Registrable Securities, and in such connection, whether or not an underwriting agreement is entered into and whether or not the registration is an Underwritten Registration, (i) make such representations and warranties to the Holders and the underwriters, if any, with respect to the business of the Issuer, the Guarantors and their respective subsidiaries, if any, and the Registration Statement, Prospectus and docu­ments, if any, incorporated or deemed to be incorporated by reference therein, in each case, in form, substance and scope as are customarily made by issuers to underwriters in Underwritten Offerings of debt securities similar to the Notes, as may be appropriate in the circumstances, and confirm the same if and when reason­ably requested; (ii) obtain opinions of counsel to the Issuer and the Guarantors and updates thereof (which counsel and opinions (in form, scope and substance) shall be reasonably satisfactory to the managing underwriters, if any, and the Holders of a majority in aggregate principal amount of the Registrable Securities being sold), addressed to each selling Holder and each of the underwriters, if any, covering the matters customarily covered in opinions requested in Underwritten Offerings of debt securities similar to the Notes, as may be appropriate in the circumstances; (iii) obtain “cold comfort” letters and updates thereof (which letters and updates (in form, scope and substance) shall be reasonably satisfactory to the managing underwriters) from the independent certified public accountants of the Issuer and the Guarantors (and, if necessary, any other independent certified public accountants of any subsid­iary of the Issuer or of any business acquired by the Issuer for which financial statements and financial data are, or are required to be, included in the Registration Statement), addressed to each selling Holder and each of the underwriters, if any, such letters to be in customary form and covering matters of the type customarily covered in “cold comfort” letters in connection with Underwritten Offerings of debt securities similar to the Notes, as may be appropriate in the circumstances, and such other matters as reasonably requested by underwriters; and (iv) deliver such documents and certificates as may be reasonably requested by the Holders of a majority in principal amount of the Registrable Securities being sold and the managing under­writers, if any, to evidence the continued validity of the representations and warran­ties of the Issuer and the Guarantors and their respective subsidiaries, if any, made pursuant to clause (i) above and to evidence compliance with any conditions contained in the underwriting agreement or other similar agreement entered into by the Issuer and the Guarantors. 19 (n)Comply with all applicable rules and regulations of the SEC and make generally available to their respective security holders earnings statements satisfying the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or any similar rule promulgated under the Securities Act) no later than 45 days after the end of any 12-month period (or 90 days after the end of any 12-month period if such period is a fiscal year) (i) commencing at the end of any fiscal quarter following each fiscal quarter in which Registrable Securities are sold to underwriters in a firm commitment or best efforts underwritten offering and (ii) if not sold to underwriters in such an offering, commencing on the first day of the first fiscal quarter of the Issuer after the effective date of a Registration Statement, which statements shall cover said 12-month periods; provided that such requirement will be deemed to be satisfied if the Issuer timely files complete and accurate information on its Annual Report on Form 10-K or its Quarterly Report on Form 10-Q under the Exchange Act. (o)Upon consummation of an Exchange Offer or Private Exchange, obtain an opinion of counsel to the Issuer and the Guarantors (in form, scope and substance reasonably satisfactory to the Initial Purchaser), addressed to the Trustee for the benefit of all Holders participating in the Exchange Offer or Private Exchange, as the case may be, to the effect that (i) the Issuer and the Guarantors have duly authorized, executed and delivered the Exchange Securities or the Private Exchange Securities, as the case may be, and the Indenture, (ii) the Exchange Securities or the Private Exchange Securities, as the case may be, and the Indenture constitute legal, valid and binding obligations of the Issuer and the Guarantors, enforceable against the Issuer and the Guarantors in accordance with their respective terms, except that (A) such enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and other similar laws relating to or affecting creditor’s rights generally, and by general equitable principles (whether considered in a proceeding in equity or at law) and (B) any rights to indemnification and contribution may be limited by federal and state securities laws and principles of public policy, and (iii) all obligations of the Issuer and the Guarantors under the Exchange Securities or the Private Exchange Securities, as the case may be, and the Indenture are secured by Liens (as defined in the Indenture) on the assets securing the obligations of the Issuer and the Guarantors under the Notes and the Indenture immediately prior to the consummation of such Exchange Offer or Private Exchange, as the case may be, subject to customary exceptions, assumptions and qualifications. 20 (p)If an Exchange Offer or Private Exchange is to be consummated, upon delivery of the Registrable Securities by such Holders to the Issuer and the Guarantors (or to such other Person as directed by the Issuer and the Guarantors) in exchange for the Exchange Securities or the Private Exchange Securities, as the case may be, the Issuer and the Guarantors shall mark, or caused to be marked, on such Registrable Securities that such Registrable Securities are being cancelled in ex­change for the Exchange Securities or the Private Exchange Securities, as the case may be, and in no event shall such Registrable Securities be marked as paid or otherwise satisfied. (q)Cooperate with each seller of Registrable Securities covered by any Registration Statement and each underwriter, if any, participating in the disposition of such Registrable Securities and their respective counsel in connection with any filings required to be made with FINRA. (r)Use their respective reasonable best efforts to take all other steps necessary to effect the registration of the Registrable Securities covered by a Regis­tration Statement contemplated hereby. Each Holder and each Participating Broker-Dealer agrees by acquisition of such Registrable Securities or Exchange Securities that, upon receipt of written notice from the Issuer and the Guarantors of the happening of any event of the kind described in Section 5(e)(ii), 5(e)(iv), 5(e)(v) or 5(e)(vi), such Holder or Participating Broker-Dealer, as the case may be, will forthwith discontinue disposition (in the jurisdictions specified in a notice of a 5(e)(iv) event, and elsewhere in a notice of a 5(e)(ii), 5(e)(v) or 5(e)(vi) event) of such Registrable Securities or Exchange Securities covered by such Registration Statement or Prospectus until the earlier of (i) such Holder’s or Participating Broker-Dealer’s, as the case may be, receipt of the copies of the amended or supplemented Prospectus contemplated by Section 5(j); or (ii) the time such Holder, or Participating Broker-Dealer, as the case may be, is advised in writing (the “Advice”) by the Issuer and the Guarantors that offers or sales in a particular jurisdiction may be resumed, or that the use of the applicable Prospectus may be resumed, as the case may be, and has received copies of any amendments or supplements thereto and, if so directed by the Issuer and the Guarantors, such Holder or Participating Broker-Dealer, as the case may be, will deliver to the Issuer and the Guarantors, all copies, other than permanent file copies, then in such Holder’s or Participating Broker-Dealer’s possession, of the Prospectus covering such Registrable Securities or Exchange Securities current at the time of the receipt of such notice.If the Issuer and the Guarantors shall give such notice, each of the Effectiveness Period and the Applicable Period shall be extended by the number of days during such periods from and including the date of the giving of such notice to and including the date when each seller of such Registrable Securities or Exchange Securities covered by such Registration Statement shall have received (x) the copies of the amended or supplemented Prospectus contemplated by Section 5(j) or (y) the Advice. 21 6. Registration Expenses. (a)All fees and expenses incident to the performance of or compliance with this Agreement by the Issuer and the Guarantors shall be borne by the Issuer and the Guarantors whether or not the Exchange Offer is consummated or the Exchange Offer Registration Statement or a Shelf Registration is filed or becomes effective, including, without limitation: (i) all registration and filing fees (including, without limitation, (A) fees with respect to filings required to be made with FINRA in connection with any Underwritten Offering and (B) fees and expenses of compliance with state securities or Blue Sky laws as provided in Section 5(f)); (ii)printing expenses (including, without limitation, expenses of printing certificates for Registrable Securities or Exchange Securities in a form eligible for deposit with DTC and of printing a reasonable number of copies of Prospectuses if the printing of Prospec­tuses is requested by the managing underwriters, if any, or, in respect of Registrable Securities or Exchange Securities to be sold by a Participating Broker-Dealer during the Applicable Period, by the Holders of a majority in aggregate principal amount of the Registrable Securities included in any Registration Statement or of such Exchange Securities, as the case may be); (iii)messenger, telephone, duplication, word processing and delivery expenses incurred by the Issuer and the Guarantors in the performance of their obligations hereunder; (iv) fees and disbursements of counsel for the Issuer, the Guaran­tors and, subject to Section 6(b), the Holders; and 22 (v)fees and disbursements of all independent certified public accountants referred to in Section 5(m)(iii) (including, without limitation, the ex­penses of any special audit and “cold comfort” letters required by or incident to such performance). (vi)Securities Act liability insurance, if the Issuer and the Guaran­tors so desire such insurance (vii)fees and expenses of all other Persons, including special experts, retained by the Issuer or the Guarantors; internal expenses of the Issuer and the Guarantors (including, without limitation, all salaries and expenses of their respec­tive officers and employees performing legal or accounting duties), and the expenses of any annual audit; and (viii)rating agency fees and the fees and expenses incurred in connection with the listing (if any) of the Registrable Securities or Exchange Securities to be registered on any securities exchange. (b)The Issuer and the Guarantors shall reimburse the Holders for the reasonable fees and disbursements of not more than one counsel (in addition to appropriate local counsel) chosen by the Holders of a majority in aggregate principal amount of the Registrable Securities to be included in any Registration Statement and other reasonable and necessary out-of-pocket expenses of the Holders incurred in connection with the registration of the Registrable Securities, provided that the Issuer is notified by the Holders of such fees and disbursements within 60 days after the effective date of any such Registration Statement. 7. Indemnification. (a)Indemnification by the Issuer and the Guarantors.The Issuer and the Guarantors, jointly and severally, shall indemnify and hold harmless each Holder and each Participating Broker-Dealer, each Person who controls (within the meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange Act (any of such persons being hereinafter referred to as a “controlling person”)) each such Holder and any such Participating Broker-Dealer and the members, managers, officers, directors, partners and employees of each such Holder, Participating Broker-Dealer and controlling person (collectively, the “Holder Indemnified Parties”), to the fullest extent lawful, from and against any and all losses, claims, damages and liabilities, and will reimburse promptly upon demand the Holder Indemnified Parties for all costs and expenses (includ­ing, without limitation, reasonable attorneys’ fees and other costs and expenses reasonably incurred in connection with investigating, preparing, pursuing or defending against any of the foregoing) (such losses, claims, damages, liabilities, costs and expenses, collectively, “Losses”), directly or indirectly caused by, based upon or arising out of (i) any untrue statement or alleged untrue statement of a material fact contained in any Registration Statement, preliminary prospectus or Prospectus, or in any amendment or supplement thereto, or (ii) any omission or alleged omission to state therein a material fact required to be stated therein or necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading.Notwithstanding the foregoing, none of the Issuer nor any Guarantor shall be liable under the indemnity provided in this Section 7(a) to any Holder Indemnified Party for any Losses that are based upon information relating to such Holder or Participating Broker-Dealer and fur­nished in writing to the Issuer and the Guarantors by or on behalf of such Holder or Participating Broker-Dealer expressly for use in such Registration Statement, preliminary prospectus or Prospectus, or amendment or supplement thereto.The Issuer and each of the Guarantors shall also indemnify and reimburse underwriters, selling brokers, dealer managers and similar securities industry professionals participating in the distribution, their members, managers, officers, directors, agents and employees and each of their respective controlling persons to the same extent as provided above with respect to the indemnification of the Holder Indemnified Parties. 23 (b)Indemnification by Holders of Registrable Securities.In connection with any Registration Statement, preliminary prospectus or Prospectus, or any amendment or supplement thereto, in which a Holder is participat­ing, such Holder shall furnish to the Issuer and the Guarantors in writing such information as the Issuer and the Guarantors reasonably request for use in connec­tion with any such Registration Statement, preliminary prospectus, Prospectus, or any amendment or supplement thereto, and shall, severally and not jointly, indemnify and hold harmless and reimburse the Issuer and the Guarantors and each of their respective controlling persons and the respective members, managers, officers, directors, partners and employees of the Issuer and the Guarantors to the same extent as the foregoing indemnity from the Issuer and the Guarantors to each of the Holder Indemnified Parties stated in Section 7(a), but only with respect to Losses that are caused by, based upon or arising out of (i) any untrue statement or alleged untrue statement of a material fact contained in any such Registration Statement, preliminary prospectus or Prospectus, or any amendment or supplement thereto, or (ii) any omission or alleged omission to state therein a material fact required to be stated therein or necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading to the extent, but only to the extent, that such untrue statement or alleged untrue statement of a material fact or omission or alleged omission of a material fact is contained in or omitted from any information so furnished in writing by or on behalf of such Holder to the Issuer and the Guarantors expressly for use in any Registration Statement, preliminary prospectus or Prospectus, or any amendment or supplement thereto.In no event shall the liability of any selling Holder be greater in amount than such Holder’s Maximum Contribu­tion Amount (as defined below). 24 (c)Conduct of Indemnification Proceedings.If any Proceeding shall be brought or asserted against any Person entitled to indemnification hereunder (an “indemnified party”), such indemnified party shall promptly notify the party or parties from which such indemnification is sought (the “indemnifying parties”) in writing; provided, that the failure to so notify the indemnifying parties shall not relieve the indemnifying parties from any obligation or liability under Section 7(a) or 7(b) except to the extent (but only to the extent) that it shall be finally determined by a court of competent jurisdiction (which determination is not subject to appeal) that the indemnifying parties have been prejudiced materially by such failure. The indemnifying parties shall have the right, exercisable by giving written notice to an indemnified party, within 20 Business Days after receipt of written notice from such indemnified party of such Proceeding, to assume, at their expense, the defense of any such Proceeding; provided, that an indemnified party shall have the right to employ separate counsel in any such Proceeding and to participate in the defense thereof, but the fees and expenses of such counsel shall be at the expense of such indemnified party or parties unless: (i) the indemnifying parties have agreed to pay such fees and expenses; (ii) the indemnifying parties shall have failed promptly to assume the defense of such Proceeding or shall have failed to employ counsel reasonably satisfactory to such indemnified party; or (iii) the named parties to any such Proceeding (including any impleaded parties) include both such indemnified party and one or more indemnifying parties, and such indemnified party shall have been advised by counsel that there may be one or more defenses available to such indem­nified party that are in addition to, or in conflict with, those defenses available to the indemnifying party (in which case, if such indemnified party notifies the indemnifying parties in writing that it elects to employ separate counsel at the expense of the indemnifying parties, the indemnifying parties shall not have the right to direct the defense thereof on behalf of the indemnified party or parties and the reasonable fees and expenses of such counsel shall be at the expense of the indemnifying parties; it being understood, however, that, the indemnifying parties shall not, in connection with any one such Proceeding or separate but substantially similar or related Proceedings in the same jurisdiction, arising out of the same general allegations or circumstances, be liable for the fees and expenses of more than one separate firm of attorneys (together with appropriate local counsel) at any time for such indemnified party). No indemnifying party shall be liable for any settlement of any such Proceed­ing effected without its written consent, which consent shall not be unreasonably withheld.No indemnifying party shall, without the prior written consent of the indemnified party, consent to entry of any judgment in or enter into any settlement of any pending or threatened Proceeding in respect of which indemnification or contribution may be sought hereunder (whether or not any indemnified party thereto) unless such judgment or settlement includes, as an unconditional term thereof, the giving by the claimant or plaintiff to each indemnified party of a release, in form and substance reasonably satisfactory to the indemnified party, from all Losses that may arise from such Proceeding or the subject matter thereof (whether or not any indemnified party is a party thereto). 25 (d)Contribution.If the indemnification provided for in this Section 7 is unavailable to an indemnified party or is insufficient to hold such indemnified party harmless for any Losses in respect of which this Section 7 would otherwise apply by its terms (other than by reason of exceptions provided in this Section 7), then each applicable indemnifying party, in lieu of indemnifying such indemnified party, shall have a joint and several obligation to contribute to the amount paid or payable by such indemnified party as a result of such Losses, (i) in such proportion as is appro­priate to reflect the relative benefits received by the indemnifying party, on the one hand, and such indemnified party, on the other hand, from the sale of Registrable Securities, or (ii) if the allocation provided by clause (i) above is not permitted by Applicable Law, in such proportion as is appropriate to reflect not only the relative benefits referred to in clause (i) above but also the relative fault of the indemnifying party, on the one hand, and such indemnified party, on the other hand, in connection with the actions, statements or omissions that resulted in such Losses as well as any other relevant equitable considerations.The relative fault of such indemnifying party, on the one hand, and indemnified party, on the other hand, shall be determined by reference to, among other things, whether any untrue or alleged untrue statement of a material fact or omission or alleged omission to state a material fact relates to information supplied by such indemnifying party or indemnified party, and the parties’ relative intent, knowledge, access to information and opportunity to correct or prevent any such statement or omission.The amount paid by an indemnified party as a result of any Losses shall be deemed to include all costs (including, without limitation, reasonable attorneys’ fees) and expenses incurred by such party in connection with any Proceeding, to the extent such party would have been indemnified or reimbursed for such fees or expenses if the indemnification provided for in Section 7(a) or 7(b) was available to such party. The parties hereto agree that it would not be just and equitable if contribution pursuant to this Section 7(d) were determined by pro rata allocation or by any other method of allocation that does not take account of the equitable considerations referred to in the immediately preceding paragraph. Notwithstanding the provisions of this Section 7(d), an indemnifying party that is a selling Holder shall not be required to contribute, in the aggregate, any amount in excess of such Holder’s Maximum Contribution Amount.A selling Holder’s “Maximum Contribution Amount” shall equal the excess, if any, of (i) the aggregate proceeds received by such Holder pursuant to the sale of the Registrable Securities giving rise to such indemnification obligation over (ii) the aggregate amount of any damages that such Holder has otherwise been required to pay by reason of such untrue or alleged untrue statement or omission or alleged omission.No person guilty of fraudulent misrepre­sentation (within the meaning of Section 11(f) of the Securities Act) shall be entitled to contribution from any Person who was not guilty of such fraudulent misrepresen­tation.The Holders’ obligations to contribute pursuant to this Section 7(d) are several in proportion to the respective principal amount of the Registrable Securities held by each Holder hereunder and not joint.The Issuer’s and the Guarantor’s obligations to contribute pursuant to this Section 7(d) are joint and several. 26 The indemnity and contribution agreements contained in this Section 7 are in addition to any liability that the indemnifying parties otherwise may have to the indemnified parties. 8. Rule 144 and Rule 144A. (a)Until such time as all of the Registrable Securities are freely tradeable by non-affiliates under the Securities Act without the need for current public information, each of the Issuer and the Guarantors covenants that (a) during any period that it is required to file reports under the Securities Act or the Exchange Act, it shall file all reports required to be filed by it in a timely manner in order comply with the current public information requirements of Rule 144 under the Securities Act and (b) during any period that it is not required to file such reports, it shall, upon the request of any Holder, make available to each Holder or beneficial owner of Registrable Securities and to any prospective purchaser of Registrable Securities designated by such Holder or beneficial owner the information required by Rule 144A(d)(4) under the Securities Act.Each of the Issuer and the Guarantors shall take such further action as any Holder may reasonably request, all to the extent required from time to time to enable such Holder to sell Registrable Securities without registration under the Securities Act pursuant to the exemptions provided by Rule 144 and Rule 144A, subject to the expiration of the holding period required for sales under Rule 144(k) under the Securities Act.Upon the written request of any Holder, the Issuer and the Guarantors shall deliver to such Holder a written statement as to whether the Issuer and the Guarantors have complied with such information requirements.Nothing in this Section 8 shall be deemed to require the Issuer or any Guarantor to register any Registrable Securities pursuant to the Exchange Act. (b)The fact that Holders of Registrable Securities may become eligible to sell such Registrable Securities pursuant to Rule 144 shall not (1) cause such Notes to cease to be Registrable Securities or (2) excuse the Issuer’s and the Guarantors’ obligations set forth in Section 2 of this Agreement, including without limitation the obligations in respect of an Exchange Offer, Shelf Registration and Liquidated Damages. 27 9. Underwritten Registrations. If any of the Registrable Securities covered by any Shelf Registration are to be sold in an Underwritten Offering, the investment banker or investment bankers and manager or managers that will manage the offering will be selected by the Holders of a majority in aggregate principal amount of such Registrable Securities included in such offering; provided, however, that such investment banker or investment bankers and manager or managers must be reasonably acceptable to the Issuer and the Guarantors, and such Holders shall be responsible for all underwriting commissions in connection therewith. No Holder may participate in any Underwritten Registration hereunder unless such Holder (a) agrees to sell such Holder’s Registrable Securities on the basis provided in any underwriting arrangements approved by the Persons entitled hereun­der to approve such arrangements and (b) completes and executes all questionnaires, powers of attorney, underwriting agreements and other documents reasonably required under the terms of such underwriting arrangements. Miscellaneous. (a)Remedies.In the event of a breach by the Issuer or any of the Guarantors of any of their respective obligations under this Agreement, each Holder, in addition to being entitled to exercise all rights provided herein, in the Indenture or, in the case of the Initial Purchaser, in the Purchase Agreement, or granted by law, including recovery of damages, will be entitled to specific perfor­mance of its rights under this Agreement.The Issuer and the Guarantors agree that monetary damages would not be adequate compensation for any loss incurred by reason of a breach by the Issuer or any of the Guarantors of any of the provisions of this Agreement and hereby further agree that, in the event of any action for specific performance in respect of such breach, the Issuer and the Guarantors shall waive the defense that a remedy at law would be adequate. (b)No Inconsistent Agreements.The Issuer and the Guarantors have not entered into, as of the date hereof, and shall not enter into, after the date of this Agreement, any agreement with respect to any of their respective securities that is inconsistent with the rights granted to the Holders in this Agreement or otherwise conflicts with the provisions hereof. (c)Amendments and Waivers.The provisions of this Agreement, including the provisions of this sentence, may not be amended, modified or supple­mented, and waivers or consents to departures from the provisions hereof may not be given, unless the Issuer have obtained the written consent of Holders of at least a majority of the then outstanding aggregate principal amount of Registrable Securi­ties; provided, that Section 7 and this Section 10(c) shall not be amended, modified or supple­mented, and waivers or consents to departures from this proviso may not be given, in each case, as to any Holder unless the Issuer have obtained the written consent of such Holder; provided, further, that the Liquidated Damages Amount shall not be reduced and the time for payment of the Liquidated Damages Amount shall not be changed except in accordance with the Indenture.Notwithstand­ing the foregoing, a waiver or consent to depart from the provisions hereof with respect to a matter that relates exclusively to the rights of Holders whose securities are being sold pursuant to a Registration Statement and that does not directly or indirectly affect the rights of other Holders may be given by Holders of at least a majority in aggregate principal amount of the Registrable Securities being sold by such Holders pursuant to such Registration Statement; provided that the provisions of this sentence may not be amended, modified or supplemented except in accor­dance with the provisions of the immediately preceding sentence. 28 (d)Notices.All notices and other communications (including, without limitation, any notices or other communications to the Trustee) provided for or permitted hereunder shall be made in writing by hand-delivery, certified first-class mail with return receipt requested, next-day air courier or facsimile: (i) if to a Holder, at the most current address given by such Holder to the Issuer in accordance with the provisions of this Section 10(d), which address initially is, with respect to each Holder, the address of such Holder maintained by the Registrar (as defined in the Indenture), with a copy to White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036, facsimile number (212) 354-8113, Attention:Jin K. Kim, Esq.; and (ii)if to the Issuer or any of the Guarantors, initially at 11311 McCormick Road, S260, Hunt Valley, Maryland 21031, facsimile number:(410) 785-7217, Attention: President, and an additional copy to Dechert LLP, 2929 Arch Street, Philadelphia, Pennsylvania 19104, Attention: Eric S. Siegel, Esq., and thereafter at such other address, notice of which is given in accordance with the provisions of this Section 10(d). All such notices and communications shall be deemed to have been duly given: when delivered by hand, if personally delivered; five Business Days after being deposited in the mail, postage prepaid, if mailed; one Business Day after being timely delivered to a next-day air courier, if sent by next-day air courier; and when receipt is acknowledged by the addressee, if sent by facsimile. Copies of all such notices, demands or other communications shall be concurrently delivered by the Person giving the same to the Trustee under the Indenture at the address specified in the Indenture. 29 (e)Successors and Assigns.This Agreement shall inure to the benefit of and be binding upon the successors and assigns of each of the parties hereto, includ­ing without limitation and without the need for an express assignment, subsequent Holders. (f)Counterparts.This Agreement may be executed in any number of counterparts and by the parties hereto in separate counterparts, each of which when so executed shall be deemed to be an original and all of which taken together shall constitute one and the same agreement. (g)Headings.The headings in this Agreement are for convenience of reference only and shall not limit or otherwise affect the meaning hereof.When a reference is made in this Agreement to a Section, paragraph or subparagraph, such reference shall mean a Section, paragraph or subparagraph to this Agreement unless otherwise indicated.The words “include,” “includes,” and “including” when used in this Agreement shall be deemed in each case to be followed by the words “without limitation.”The phrases “the date of this Agreement,” “the date hereof,” and terms of similar import shall be deemed to refer to April 15, 2011.The words “hereof,” “herein,” “herewith,”“hereby” and “hereunder” and words of similar import shall, unless otherwise stated, be construed to refer to this Agreement as a whole and not to any particular provision of this Agreement. (h)GOVERNING LAW.THIS AGREEMENT SHALL BE CON­STRUED AND INTERPRETED, AND THE RIGHTS OF THE PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING WITHOUT LIMITATION, SECTIONS 5-1-1(b) OF NEW YORK CIVIL PRACTICE LAWS AND RULES.THE ISSUER AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR ANY FED­ERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND IRREVOCA­BLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENER­ALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS.THE ISSUER AND EACH GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, TRIAL BY JURY AND ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.THE ISSUER AND EACH GUARANTOR IRREVOCABLY CON­SENTS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE ISSUER OR SUCH GUARANTOR, AS THE CASE MAY BE, AT ITS ADDRESS SET FORTH HEREIN, SUCH SER­VICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.NOTH­ING HEREIN SHALL AFFECT THE RIGHT OF THE INITIAL PURCHASER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST EITHER OF THE ISSUER OR ANY OF THE GUARANTORS IN ANY OTHER JURISDICTION. 30 (i)Severability.If any term, provision, covenant or restriction of this Agreement is held by a court of competent jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the terms, provisions, covenants and restrictions set forth herein shall remain in full force and effect and shall in no way be affected, impaired or invalidated, and the parties hereto shall use their respective best efforts to find and employ an alternative means to achieve the same or substantially the same result as that contemplated by such term, provision, covenant or restriction.It is hereby stipulated and declared to be the intention of the parties that they would have executed the remaining terms, provisions, covenants and restrictions without including any of such that may be hereafter declared invalid, illegal, void or unen­forceable. (j)Entire Agreement.This Agreement is intended by the parties as a final expression of their agreement, and is intended to be a complete and exclusive statement of the agreement and understanding of the parties hereto in respect of the subject matter contained herein.There are no restrictions, promises, warranties or undertakings, other than those set forth or referred to herein, with respect to the registration rights granted by the Issuer and the Guarantors in respect of securities sold pursuant to the Purchase Agreement.This Agreement supersedes all prior agreements and understandings between the parties with respect to such subject matter. (k)Securities Held by the Issuer or its Affiliates.Whenever the consent or approval of Holders of a specified percentage of the principal amount of Registrable Securities is required hereunder, Registrable Securities held by the Issuer or its affiliates (as such term is defined in Rule 405 under the Securities Act) (other than Holders deemed to be such affiliates solely by reason of their holdings of such Registrable Securities) shall not be counted in determining whether such consent or approval was given by the Holders of such required percentage. 31 (l)Third Party Beneficiaries.Holders and Participating Broker-Dealers are intended third party beneficiaries of this Agreement and this Agreement may be enforced by such Persons. [signature pages follow] 32 IN WITNESS WHEREOF, the parties have executed this Agreement as of the date first written above. THE SHERIDAN GROUP, INC. By: /s/ Robert M. Jakobe Name: Robert M. Jakobe Title: Executive Vice President and Chief Financial Officer DARTMOUTH PRINTING COMPANY, as Guarantor By: /s/ Robert M. Jakobe Name: Robert M. Jakobe Title: Secretary DARTMOUTH JOURNAL SERVICES, INC., as Guarantor By: /s/ Robert M. Jakobe Name: Robert M. Jakobe Title: Secretary SHERIDAN BOOKS, INC., as Guarantor By: /s/ Robert M. Jakobe Name: Robert M. Jakobe Title: Secretary [Signature Page to Registration Rights Agreement] THE SHERIDAN GROUP HOLDING COMPANY, as Guarantor By: /s/ Robert M. Jakobe Name: Robert M. Jakobe Title: President THE SHERIDAN PRESS, INC., as Guarantor By: /s/ Robert M. Jakobe Name: Robert M. Jakobe Title: Secretary THE DINGLEY PRESS, INC., as Guarantor By /s/ Robert M. Jakobe Name: Robert M. Jakobe Title: Secretary UNITED LITHO, INC., as Guarantor By: /s/ Robert M. Jakobe Name: Robert M. Jakobe Title: Secretary [Signature Page to Registration Rights Agreement] ACCEPTED AND AGREED TO: JEFFERIES & COMPANY, INC. By: /s/ Kevin Lockhart Name: Kevin Lockhart Title: Managing Director [Signature Page to Registration Rights Agreement]
